                 Case 1:20-cv-05295-RA Document 13
                                                12 Filed 09/24/20
                                                         09/23/20 Page 1 of 1


                                  FAGENSON & PUGLISI, PLLC
                                             Attorneys At Law
                                       450 Seventh Avenue-Suite 704
                                        New York, New York 10123
Lawrence M. Fagenson                        Tel: (212) 268-2128                                           of Counsel
Concetta Puglisi                            Fax: (212) 268-2127                                     Steven Candela
Novlette R. Kidd                                                                                    Scott G. Cerbin
     --------                                                                                       Asaf A. German
Linda V. Rampertab




                                           September 23, 2020

       The Honorable Ronnie Abrams, U.S.D.J.
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, New York 10007

       Re: Raymond v. Arcadia Recovery Bureau, LLC, et al., Case No.:20-cv-05295-RA

       Dear Judge Abrams,

       This office represents plaintiff in the captioned civil matter. This matter is on the Court’s
       calendar for an initial pretrial conference on October 2, 2020. We write on behalf of both
       parties to request respectfully a 30-day adjournment of the conference and a concomitant
       extension of time for the filing of the joint letter and proposed case management plan.

       The reason for the request is that plaintiff has amended the complaint to join a new
       defendant, Cornell University. Plaintiff expects to serve this defendant in the next few
       days. We believe it would be more productive if Cornell University were given the
       chance to participate in the conference and the preparation of the pre-conference
       materials. This is the first request for an adjournment and extension of time.

       The Court’s kind consideration of the foregoing is greatly appreciated.

       Respectfully Submitted,
       FAGENSON & PUGLISI, PLLC                  Application granted. The initial conference scheduled for October 2,
                                                 2020 is hereby adjourned to November 6, 2020 at 1:00 p.m. The
                                                 parties shall file their joint letter and proposed Case Management Plan
       By: /s/ Novlette R. Kidd                  and Scheduling Order no later than October 30, 2020.
          NOVLETTE R. KIDD, ESQ.
                                                 SO ORDERED.


                                                                                 ___________________
                                                                                 Hon. Ronnie Abrams
                                                                                 9/24/2020
